Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/22 has been entered.
 
Response to Amendment
 	The Amendment filed 4/26/22 has been entered. Claims 1-20 remain pending in the application. In light of the amendments to claims 1 and 12, there is a new ground for rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claims 1 and 12 recite the limitation “at a temperature above 70°C.” The term “above 70°C” is indefinite in that the metes and bounds of the claim are unclear since “above 70°C” includes a temperature well above a reasonable amount. For illustrative purposes, the term “above 70°C” includes 5500 °C, which is the temperature of the sun. For purposes of examination, claims 1 and 12 will be understood as “at a temperature of between 70°C and 250°C” (the highest upper limit recited by the Specification, see [0037]).
 	Claims 2-11, dependent upon claim 1, and claims 13-20, dependent upon claim 12, are hereby rejected under 35 USC 112(b) as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sandiford et al. (US 4,665,987- cited previously) in view of Gall (US 3,762,476- cited previously).
With respect to independent claim 1, Sandiford discloses a method for treating a hydrocarbon-containing formation at a temperature of at least 65°C (Abstract, col. 8 lines 9-12, and col. 9 lines 49-53), comprising: 	preheating a gelant that contains a crosslinkable polymer, one or more crosslinking agents, and an aqueous fluid to a temperature above the formation temperature (Abstract, col. 7 line 60- col. 8 line 22, and col. 15 lines 53-67); and 	injecting the gelant into the formation, wherein the gelant forms a gel in the formation (Abstract, col. 7 line 60- col. 8 line 22, and col. 15 lines 53-67). 	Regarding claim 1, Sandiford discloses preheating to at least 65 °C (col. 9 lines 49-53) wherein the preheating temperature is higher than the formation temperature (col. 8 lines 9-12). As such, Sandiford discloses wherein the formation temperature is at least 65 °C. Although silent to wherein the formation temperature is “between 70 °C and 250 °C,” as instantly claimed (see above), it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the formation temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Regarding claim 1, Sandiford discloses a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises polyvinyl alcohol (Abstract). However, Sandiford fails to expressly disclose wherein the polymer of the gelant may be one of the polymers instantly claimed. Gall teaches a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises a polymer which may be a polyacrylamide or a carboxymethylcellulose (Abstract, col. 1 lines 47-52, and col. 2 lines 43-51). Replacing the gelant polymer disclosed by Sandiford with the gelant polymer taught by Gall is but a simple substitution of one known equivalent gelant polymer for another, performing the same function for the same purpose, i.e., a polymer forming a gel plug downhole. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the present application to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, Gall additionally discloses wherein the polymer may alternatively be a polyvinyl alcohol (i.e. the polymer disclosed by Sandiford), and as such, it would have been further obvious to make this simple substitution in view of Gall’s teaching that these polymers are obvious variants (col. 2 lines 43-51). 	With respect to independent claim 12, Sandiford discloses a method for enhancing oil recovery at a temperature of at least 65°C (Abstract, col. 8 lines 9-12, and col. 9 lines 49-53), comprising: 	preheating a gelant that contains a crosslinkable polymer, one or more crosslinking agents, and an aqueous fluid to a temperature above the formation temperature (Abstract, col. 7 line 60- col. 8 line 22, and col. 15 lines 53-67); 	injecting the gelant into a high permeability zone of a hydrocarbon-containing formation, wherein the gelant forms a gel (Abstract, col. 7 line 60- col. 8 line 22, and col. 15 lines 53-67); and 	stimulating a flow of hydrocarbons from a low permeability zone of the hydrocarbon-containing formation (col. 14 line 52- col. 15 line 11). 	Regarding claim 12, Sandiford discloses preheating to at least 65 °C (col. 9 lines 49-53) wherein the preheating temperature is higher than the formation temperature (col. 8 lines 9-12). As such, Sandiford discloses wherein the formation temperature is at least 65 °C. Although silent to wherein the formation temperature is “between 70 °C and 250 °C,” as instantly claimed (see above), it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider the formation temperature as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	Regarding claim 12, Sandiford discloses a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises polyvinyl alcohol (Abstract). However, Sandiford fails to expressly disclose wherein the polymer of the gelant may be one of the polymers instantly claimed. Gall teaches a method for retarding fluid flow by forming a gel plug downhole, wherein the gelant comprises a polymer which may be a polyacrylamide or a carboxymethylcellulose (Abstract, col. 1 lines 47-52, and col. 2 lines 43-51). Replacing the gelant polymer disclosed by Sandiford with the gelant polymer taught by Gall is but a simple substitution of one known equivalent gelant polymer for another, performing the same function for the same purpose, i.e., a polymer forming a gel plug downhole. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the present application to make this simple substitution as it has been held “[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR at 1395 (citing United States v. Adams, 383 US 39, 50-51 (1966)). Furthermore, Gall additionally discloses wherein the polymer may alternatively be a polyvinyl alcohol (i.e. the polymer disclosed by Sandiford), and as such, it would have been further obvious to make this simple substitution in view of Gall’s teaching that these polymers are obvious variants (col. 2 lines 43-51).
With respect to depending claims 2 and 13, the combination of Sandiford and Gall teaches wherein the gelant contains the crosslinkable polymer in an amount of “about 1.5 to about 5% of the [total] weight” (col. 13 lines 40-43 and col. 15 lines 53-67). Although silent to wherein the amount of crosslinkable polymer in the gelant is “10,000 ppmw or less,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of crosslinkable polymer as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claims 3 and 14, the combination of Sandiford and Gall teaches wherein the gelant contains the crosslinking agent in an amount of “about 0.01 to less than about 4% of the [total] weight” (col. 13 lines 27-29 and col. 15 lines 53-67). Although silent to wherein the amount of crosslinking agent in the gelant is “10,000 ppmw or less,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for an amount of crosslinking agent as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)  	With respect to depending claims 4 and 15, the combination of Sandiford and Gall teaches wherein the gelant is free of a chemical retardation agent (Abstract, col. 1 line- col. 26 line 14, and Figs. 1-2). 	With respect to depending claims 5 and 16, Sandiford discloses wherein the preheating is performed at a temperature that is 10° C or higher than the temperature of the hydrocarbon-containing formation (col. 7 line 60- col. 8 line 22, col. 8 lines 31-33, col. 12 lines 56-68, and col. 15 lines 53-67). 	With respect to depending claims 6 and 17, Sandiford discloses wherein the preheating is performed for a duration of one hour or more (Abstract, col. 7 line 60- col. 8 line 22, col. 8 lines 31-33, col. 12 lines 56-68, and col. 15 lines 53-67). 	With respect to depending claims 7 and 18, the combination of Sandiford and Gall teaches wherein the gelant only forms a gel two days or more after the injection (Abstract, col. 7 line 60- col. 8 line 22, col. 8 lines 31-33, col. 12 lines 56-68, and col. 15 lines 53-67).
 	With respect to depending claims 8, 9, 19, and 20, the combination of Sandiford and Gall teaches wherein the molecular weights of the components are controlled so as to control the viscosity and wherein the gelant is injected as “a relatively low viscosity aqueous phase” (col. 13 lines 40-57 and col. 14 line 67- col. 15 line 2. Although silent to wherein the gelant has a viscosity in the range of “1 to 100 cP” and the gel has a viscosity in the range of “1,000 to 500,000 cP,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the viscosities as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 10, Sandiford discloses wherein the hydrocarbon-containing formation comprises a zone of high permeability and a zone of low permeability (col. 14 line 52- col. 15 line 11). 	With respect to depending claim 11, which is dependent upon claim 10, Sandiford discloses wherein the gel is formed in the zone of high permeability (col. 14 line 52- col. 15 line 11).

Response to Arguments
Applicant's arguments filed 4/26/22 have been fully considered but they are not persuasive. 	Applicant argues that the combination of Sandiford and Gall cannot be relied upon as teaching the recited limitations since “Sandiford and Gall both fail to teach the criticality of preheating temperature on the success of claimed method.” The Examiner finds this argument unpersuasive. Sandiford recites preheating polymers to a specific temperature, and therefore does indeed teach the criticality of preheating temperature.  	Applicant argues that “Sandiford explicitly discloses that polymer such as polyacrylamides are generally not satisfactory for this application as they may degrade rapidly at steam temperatures... [and] above 65 °C, polyacrylamide-based gels become very sensitive to hardness of brines,”  i.e., Sandiford teaches away from the use of polyacrylamide. The Examiner finds this argument unpersuasive in view of Gall. Furthermore, Sandiford does not necessarily teach away, but rather merely recites wherein PVA has certain benefits when compared to other alternatives; a person having ordinary skill in the art would weigh the pros and cons of each particular composition (i.e., all possible benefits) and find it obvious to consider each based on the particular situation, e.g. cost in transport and storage. Indeed, Sandiford’s disclosure of both PVA and polyacrylamide teaches towards the possible use of polyacrylamide, since they are clearly obvious variants.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674